United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1010
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Monica Gracie Gonzalez,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 18, 2011
                                 Filed: November 25, 2011
                                 ___________

Before RILEY, Chief Judge, BEAM and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      Monica Gracie Gonzalez pleaded guilty to one count of conspiracy to distribute
narcotics in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A) and one count
of narcotics possession with intent to distribute in violation of 21 U.S.C. §§ 846,
841(a)(1), and 841(b)(1)(B). The district court1 sentenced Gonzalez to 135 months’
imprisonment, followed by five years of supervised release. Pursuant to her plea
agreement, Gonzalez now appeals the district court’s denial of her motion to suppress



      1
       The Honorable John A. Jarvey, United States District Court for the Southern
District of Iowa.
evidence obtained as a result of an alleged illegal search of her home’s curtilage. We
affirm.

       Law enforcement agents visited Gonzalez’s residence on October 14, 2009.
Several weeks earlier, an informant had identified her as a cocaine supplier and/or
trafficker. On the day of the visit, agents hoped to question Gonzalez regarding the
validity of such reports.

       Upon arriving at Gonzalez’s trailer-home in rural Iowa, agents noticed three
cars sitting in the driveway, one of which appeared inoperable. After failing to
receive an answer at the front door, and suspecting someone must nevertheless be
home because of the parked cars, agents proceeded to walk around the trailer to the
back door. In doing so, agents did not pass through any fences, gates, or other
physical obstruction indicating anything more than the usual concern for back-yard
privacy. Agents proceeded up the back porch steps, unhindered again by any
blocking gates.

       As they approached the rear door, agents observed a large, free-standing metal
object on the deck, partially covered with a plastic sheet, secured by bungee cords.
In plain view, and without needing to touch the object or the sheet, one agent could
clearly read “30-ton hydraulic press” on the bottom of the machine. The agent
immediately recognized the metal object as a special piece of equipment used to
manufacture cocaine bricks. Again, no one answered the back door after forty-five
seconds of knocking, and one agent then left to obtain a search warrant, which relied
in significant part on the discovery of the 30-ton hydraulic press on Gonzalez’s back
porch. Other agents remained nearby, but not on the property, in order to secure the
premises until the search warrant arrived. Agents then searched Gonzalez’s
residence.




                                         -2-
       Based on the evidence agents secured pursuant to the search warrant, and
statements Gonzalez made after her arrest, she was indicted and charged with two
counts: (1) conspiracy to distribute narcotics in violation of 21 U.S.C. § 846, and (2)
possession with intent to distribute narcotics in violation of 21 U.S.C. § 841(a)(1).
Prior to pleading guilty, Gonzalez filed a motion to suppress all evidence, including
her statements, obtained as a “fruit” of the search warrant, which she alleged was
based on information obtained through a warrantless and illegal search of her
property in violation of her Fourth Amendment rights. The district court denied the
motion to suppress. Gonzalez timely appealed and now reasserts her claim the
government agents exceeded the allowable scope of the knock-and-announce rule by
proceeding from the front of the house to the rear of the house without a warrant and
thereby intruded into her constitutionally protected curtilage.

      We review the district court’s factual findings supporting its denial of
Gonzalez’s motion to suppress for clear error, and its legal conclusions de novo.
United States v. Muhlenbruch, 634 F.3d 987, 995 (8th Cir. 2011).

      The Fourth Amendment protects citizens “against unreasonable searches and
seizures.” U.S. Const. amend IV. This protection extends to a home’s curtilage.
United States v. Dunn, 480 U.S. 294, 300 (1987). “Curtilage” is defined as “the area
to which extends the intimate activity associated with the sanctity of a man’s home
and the privacies of life.” Oliver v. United States, 466 U.S. 170, 180 (1984) (internal
quotation marks and citation omitted). Neither party contests the district court’s
finding below “the back deck and backyard area is curtilage of the residence and that
the defendant had a legitimate expectation of privacy in that area.” Order Denying
Mot. to Suppress, June 4, 2010, at 9.

       This Circuit has found invasions into an area where a person holds a reasonable
expectation of privacy to be lawful so long as the intrusion was justified by “some
legitimate reason for being present unconnected with a search directed against the

                                         -3-
accused.” United States v. Anderson, 552 F.2d 1296, 1299-1300 (8th Cir. 1977)
(internal quotation marks and citation omitted). Furthermore, an entry is considered
justified when officers have a “legitimate law enforcement objective.” United States
v. Weston, 443 F.3d 661, 667 (8th Cir. 2006). And, we have held that general
investigatory procedures, such as when agents visit a residence with the intention of
questioning a suspect, qualify as a legitimate law enforcement objective. Anderson,
552 F.2d at 1298, 1300. Finally, where officers acting on such a legitimate law
enforcement objective have a reasonable belief someone is home, our Circuit and
others have found proceeding to an alternative entrance a reasonable invasion of the
occupant’s privacy. See United States v. Raines, 243 F.3d 419, 420-21 (8th Cir.
2001) (holding officer reasonably proceeded to the rear of a house to serve civil
process after no one answered the front door, there were several cars parked in the
driveway, and the officer suspected the residents did not hear him knock, and the
officer was following County procedure); Anderson, 552 F.2d at 1298, 1300 (holding
agents did not violate occupant’s Fourth Amendment rights when no one answered
the front door knock-and-announce, agents suspected someone was home because a
light was visible in the house, and agents heard a dog barking); see also Hardesty v.
Hamburg Tp., 461 F.3d 646, 653-54 (6th Cir. 2006) (stating “[o]fficers’ decision to
proceed around the house to seek out a back door was within the scope of the knock
and talk investigative technique” where “circumstances indicate that someone is
home”: those circumstances existed when multiple cars were in the driveway and an
interior light had been extinguished as officers approached); Alverez v. Montgomery
Cnty., 147 F.3d 354, 356 (4th Cir. 1998) (“The Fourth Amendment does not prohibit
police, attempting to speak with a homeowner, from entering the backyard when
circumstances indicate they might find him there[.]”); United States v. James, 40 F.3d
850, 862 (7th Cir. 1994) (rev’d in part on other grounds, 516 U.S. 1022 (1995))
(“[W]here the back door of a residence is readily accessible to the general public, the
Fourth Amendment is not implicated when police officers approach that door in a
reasonable belief that it is a principal means of access to the dwelling.”); United
States v. Bradshaw, 490 F.2d 1097, 1100-1101 (4th Cir. 1974) (“[The agent was]

                                         -4-
clearly entitled to go onto defendant’s premises in order to question him concerning
the abandoned vehicle near his property. Furthermore, we cannot say that [the agent]
exceeded the scope of his legitimate purpose for being there by walking around to the
back door when he was unable to get an answer at the front door.”).

       Having identified that officers may proceed to the back door if they reasonably
believe someone presently in the house simply failed to hear their initial knock, we
are left to determine whether the district court’s conclusion in this case that “[t]he
presence of several cars at the residence made it reasonably likely for a police officer
to believe that someone was home” constituted clear error. Order Denying Mot. to
Suppress, June 4, 2010, at 13. We think it did not. Gonzalez claims the evidence was
insufficient to indicate people were home when the officers arrived. She asserts such
a conclusion is unreasonable when the officers only observed two working cars,
absent any other sign of an occupant, such as a light or noise. However, in light of
the officers’ testimony—which included statements indicating their reasons for
proceeding to the back door: “because there’s two cars there so someone has to be
there” and “there was probably a chance that maybe one of those occupants or owners
of those vehicles would be at the trailer” (Trans. 44, 50 and 32, respectively)—we
find no clear error in the district court’s factual conclusion “there was a sufficient
indication that someone might be home for a police officer to knock at an alternate
entrance.” Order Denying Mot. to Suppress, June 4, 2010, at 13.

      Accordingly, we affirm the district court’s order.
                     ______________________________




                                          -5-